 AMALGAMATED MACHINE & METAL LOC. 485309Amalgamated Machine,Instrument and Metal Local485, International Union of Electrical,Radio andMachine Workers,AFL-CIOand Angel Roman.Cases 29-CA-2075 and 29-CA-2651September 27, 1972DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn May 31, 1972, Administrative Law Judge"Paul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and the Respondent fileda brief in support of the said Decision and a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.Amalgamated Machine, Instrument and Metal Local 485,InternationalUnion of Electrical, Radio andMachineWorkers, AFL-CIO, hereinafter called Respondent, viola-ted Section 8(a)(1) of the Act by the discharge of Romanbecause of a petition he had filed protesting the conduct ofan intraunion election. Respondent timely filedits answerdenying thecommissionof any unfair labor practices. Afterthe hearing was postponed five times, Roman filed a secondcharge, Case 29-CA-2651, alleging that Respondent phys-ically assaulted Roman andengaged inother acts of inter-ference, restraint, and coercion, and on December 22, 1971;the said Regional Director issued an order consolidating thetwo cases, a consolidated amended complaint, and a noticeof hearing. This complaint alleged violations of Section8(a)(1) by the discharge of Roman, and by a physicalassaulton Roman by Eugenio DeJesus, Respondent's vice presi-dent. By its duly filed answer, Respondent again denied thecommission of any unfair labor practices. The matter cameon for hearing before me on January 18, 1972. All partieswere represented at the hearing and had an opportunity tocall, examine, and cross-examine witnesses, and to adducerelevant and material evidence. The hearing proceeded onJanuary 18, 19, and 24, on which date I dismissed the com-plaint on the motion of Respondent on the ground that theconduct of Respondent did not constitute a violation of theAct. Timely exceptions were taken and on March 17, 1972,the Board, by its Associate Executive Secretary, issued anorder remanding the proceeding to me to complete the hear-ing and prepare and issue an appropriate decision. TheBoard's order gave no guidance as to the legalissue in-volved.On April 18 and 19 the hearing was continued andcompleted. All parties had an opportunity to argue on therecord, and the General Counsel did so, and to file briefs.A brief has been received from Respondent. Upon the en-tire record in the case and in consideration of the brief, Imake the following:FINDINGS OF FACTIBUSINESS OF RESPONDENT1The title of "Tnal Examiner" was changedto "Administrative LawJudge" effective August 19, 1972.2The AdministrativeLaw Judge incorrectlystated that Roman was at onetime employedby Fedders.We note thatthe recorddoes notsupport thisfinding, but it is immaterial to our considerationof theissues herein.i In adoptingthe Administrative Law Judge's Decision,we findit unneces-sary to passon, oradopt,his gratuitous statements regardingunion andpolitical elections,or Congressional intentions in passing Sec. 8(a) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On July 21, 1970, AngelRoman filed a charge with the Regional Director for Region29 of the National Labor Relations Board, hereinaftercalled the Board, alleging that Local 485, International Un-ion of ElectricalWorkers, AFL-CIO, violated Section8(a)(3) and (1) of the Act by discharging Roman. On June30, 1971, the said Regional Director, on behalf of theBoard's General Counsel, issued a complaint alleging thatRespondent is a labor organization affiliated with andchartered by International Union of Electrical, Radio andMachine Workers, AFL-CIO. Respondent maintains itsprincipal place of business in Brooklyn, New York, whereit is engagedin the representation of its members in collec-tive bargaining. Respondent annually receives dues, fees,fines, and other contributions from its members in excess of$50,000, of which dues and fees in excess of $50,000 areremitted to International Union of Electrical, Radio andMachine Workers, AFL-CIO, located in Washington, D. C.Respondent is an employerengaged incommerce with-in the meaningof Section 2(2), (6), and (7) of the Act.IITHE STATUS OF THE CHARGING PARTYAt all times material hereto, Angel Roman was a busi-ness agentemployed by Respondent for the purposes oforganizing the unorganized, and representing employees ofemployers other than Respondent. Roman is an employeeof Respondent within the meaning of Section 2(3) of theAct.199 NLRB No. 36 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent represents employees in various shops lo-cated in and around NewYork Cityand Brooklyn.Prior to1967, it represented the employeesof the Fedders Compa-ny, which atthat time was located in Maspeth,Long Island,and had an employee complement of 400 to 500.In 1967 theFedders plant was merged with two other plants and movedto Edison,New Jersey.Each of the other two plants wererepresentedby otherlabor organizations.Apparently in anattempt to retain representation rights among Fedders' em-ployees,Respondent dispatched Hamilton Archer,a busi-nessagentwho was responsible for "servicing" theemployees at Fedders when it was in Maspeth, Long Island,along with another business agent,Mike Nigris,in an at-tempt to organize the employees at Fedders who were notmembers of Respondent.A large numberof the employeesat the newly constituted plant were Spanish-speaking; nei-ther Archer nor Nigrisspoke Spanish,and accordingly re-quested that a Spanish-speaking business agent be assignedto assist in the organization.As a result of their request,AngelRoman,who had beenemployed byRespondent fora period oftime in the plant and was at that time employedin a shop represented by Respondent,was hired as a busi-ness agent to assist Respondent's organizing campaign inNew Jersey.In the early summer of 1968 Roman was with-drawn from the Fedders campaign but continued as a busi-ness agent for Respondent.He was assigned to service some20 shops whose employees were representedby Respondentand was additionally assigned organizational work amongthe unorganized in and around Brooklyn.Roman continuedin this assignment until September 1969 at which time undercircumstances that will be explicated below he was reas-signed solely for organizing purposes and was no longerassigned to represent employees in shops already under con-tract with Respondent.It appears that the membership of Respondent consistspredominently of three ethnic groups; Italians,Spanish-speaking persons(largely Puerto Ricans),and Negroes. In1969 Roman together with other Spanish-speaking personsemployed or represented by Respondent determined to at-tempt to increase the control of Respondentby the Spanish-speaking group.Their activities were viewed with somealarmby the otherethnic groups in the local.The result wasthat in September 1969 HamiltonArcher announced that hewas going to run in the union election,which was to beconductedin February1970, for the position of businessmanager of the local,a positionwhich hadtheretofore notbeen filled.About thesame time,Joe Salguero,who wasthen vice president of Respondent and a paid businessagent,announced that he would run for business managerand so did Roman.When Archerannouncedthat he wouldrun, the officers of Respondent went into an inner office fora meeting.When theycame out of the meeting, Salgueroannounced to the business agents then present,who includ-ed Roman andArcher,that Charles Fay, the union presi-dent,had appointed Archer acting business manager of thelocal until the election was conducted.Salguero announcedthat he had concurred in the appointment but would runagainstArcher inthe forthcoming election.Shortly after the appointment of Archeras businessmanager,Roman was reassigned solely to organizing work.At this time he was told by Fay that he should not go fromshop to shop visiting any shop represented by the local andthat if he did so the Union would take disciplinary actionagainst him. At this time there were four business agentsother than officers: Hamilton Archer, ErnieBiggs,EladioHernandez, and Roman. The officers were Fay, the presi-dent; Salguero, the vice president; Nigris, the financial sec-retary; Cliff Cameron, who in the past had been businessmanager and was now on the payroll as a consultant; LouCutroneo; and Thelma Luckie, an officer but not a staff mem-ber of the Union.At the mid-September meeting Roman, Salguero, andHernandez were accused by Fay of formulating a PuertoRican slate and Fay angrily told them thatno one was goingto formulate a slate to run in the election without the per-mission of the officers. At this time Roman had alreadydistributedmaterials in a campaign to elect Salguero asbusiness manger of the local.'At the December meeting at which nominations werereceived for the February election, it appears that Romanand Hernandez were rejected by the chairas nominees foroffice on the ground that theywere businessagents. Theballot finally contained one candidate for each of the of-fices; Santiago (Charlie) Torres for president; Eugenio De-Jesus for vice president;MichaelNigrisfor financialsecretary; Hamilton Archer for business manager; Leo Cu-troneo for recording and corresponding secretary; andThelma Luckie for treasurer?After the election Roman determined to contest thevalidity of the election through the Department of Labor.As a preliminary thereto, he formulated and had a petitionsigned by eight union membersseeking aninvestigation ofthe charges on which they contended that the election wasinvalid. The petition was signed by Roman, Salguero, andHernandez and by six other persons who were members ofthe Union but not employees thereof. The petition was filedinMarch 1970.3On March 20, 1970, Hamilton Archer, by letter, dis-charged Roman on the ground that Respondent was operat-ing with a substantial financial deficit.The General Counsel contends that the discharge ofRoman resulted from his filing of the petition and that thisconstitutes a violation of Section 8(a)(1) of the Act.On December 3, 1971, at a dinner sponsored by theHispanic Labor Committee, Eugenio DeJesus and AngelRoman engaged in an altercation in which according to thetestimony at the hearing each of the two men assaulted theother. The General Counsel contends that this violates Sec-tion 8(a)(1) of the Act.At the hearing the General Counsel amended this com-plaint to include an allegation that a confrontation betweenDeJesus and Augustin Soto, an employee in a shop repre-1Salguero until this time was the only officer the Union had ever had whowas of Spanish-speaking descent.2 Strangely enough,the entire slate who appeared on the ballot were elect-ed3On August 10, 1970, the Department of Labor filed a complaint in theUnited States District Court for the Eastern District of New York allegingthat the election of business manager conducted by the Respondent was nulland void and praying for a direction of a new election. AMALGAMATED MACHINE & METAL LOC. 485311sented by Respondent and a follower of Roman, constitutedcoercion and restraint of employees in violation of Section8(a)(1) of the Act.Discussion and ConclusionsThe General Counsel contends that the discharge ofRoman violated Section 8(a)(1) of the Act. He has threeseparate theories for this contention. The main theory,predicated on what he calls theJill Severncase,4 is based onthe rationale that Roman by protesting together with em-ployees of shops represented for collective-bargaining pur-poses by Respondent the election practices of the local insupport of his own candidacy and that of other candidateswas cloaked with the same protection that these employeesrepresented by Respondent would have. Accordingly,Roman's dischargefor engagingin such activities violateSection 8(a)(1) of the Act. The second theory is based on theBetterMonkey GripandDal-Tex Optical Companycases.5Under this theory the General CounselanalogizesRoman'sposition with the position of a supervisor who has alliedhimself with employees for the purpose of assisting them inthe exercise of their rights protected under Setion 7 and theGeneral Counsel would argue that by this alliance Romanachieved the same protection that the employees had, asunder the cited cases supervisors achieved this protection.Finally, under the decisions inPhoenixMutual LifeInsurance CompanyandDobbs Houses, Inc.The GeneralCounsel would argue that the discharge of Roman as theleader of the employees in their attempt to take part in theaffairs of their union constitutes an unprivileged restrainton the protected rights of the employees represented by theUnion in violation of Section8(a)(1).The General Counsel analogizes the movement to takethe election before the Department of Labor to the supportby a supervisor of employees by testimony before the Boardand applying the rule inDal-Texfinds that thisis an 8(a)(1)equivalent to the 8(a)(4) violation found in that case.The Respondent contends that Roman was fired purelyand simply because due to the loss of the Fedders plantwhich was granted its own charter so that its employees nolonger wouldremain membersof the Respondent, it wasnecessary to cut down on the expenditures by Respondentand accordingly to reduce the number of business agents.Respondent contends that Roman was the least senior busi-ness agentand accordingly was necessarily the first thatshould have been cut.-After election of the officers in February 1970, thecomposition of Respondent's staff changed considerably.Fay and Salguero, who had been president and vice presi-dent of Respondent, respectively, and were also businessagents,not only lost their elective positions but did notcontinueas business agents.Hernandez either resigned orwas discharged. Santiago (Charlie) Torres who becamepresident and Eugenio DeJesus who became vice presidentin their turn became businessagents .64WashingtonState ServiceEmployeesState CouncilNo 18, etc,188 NLRBClearly Roman was not the least senior of the businessagents at the time of his discharge since both Torres andDeJesus were hired after him. However,it is clearthat it iscustomary with the Respondent that its executive officers,that is to say the president and vice president, become busi-ness agents; it would appear that under the old addage "tothe victor belongs the spoils," they thus achieved a right forpriority in consideration for this job. The records of Re-spondent clearly reveal that the membership of the Respon-dent dropped drastically with the loss of the Fedders unit.It is no part of my function to substitute my business judg-ment for that of Respondent. It appears that the number ofbusinessagents wasincreased by at least three as a result ofthe Fedders' campaign. The Fedders' campaign havingbeen completed and the unit lost to Respondent, the reduc-tion of the total number of business agents to that employedby Respondent prior to the Fedders' campaign does not giverise to an inferencethat Respondent's decision to reduce thenumber of business agents was discrinunatorily motivated.In the absence of anything in the natureof an admission onthe part of Respondent, I am thus faced with the necessityto determine whether an inference should be drawn thatRespondent acted unlawfully in the face of the contrary andequally cogentinferencethat Respondent acted within thelaw for good business reasons.There can be no question that the campaign engagedin by Roman against the present incumbents of the Unionwas hard fought and bitter and at least as far as the Depart-ment of Labor is concerned it appears to have concludedthat there was reasonable cause to believe that the electionof Hamilton Archer was not conducted in accordance withthe International consitution but that brings us no closer toa determination that the discharge was motivated by a de-sire on the part of Respondent to avenge itself for Roman'smaking common cause with employees to take over theUnion or to demonstrate to the members of the UnionRespondent's willingnessto retaliate against dissidence tothe elected officers.The General Counsel argues that Roman, Salguero,and Hernandez, solely motivated by their desire to achievebetter representation of the Spanish-speaking union mem-bers, entered into the course of conduct which led toRoman's discharge. They appeared to have been successfulin their goal; Respondent's president, Torres, and vice presi-dent, DeJesus, are both in the Spanish-speaking communityand both concurred in Roman's discharge. The GeneralCounsel relies on the statements made through the cam-paign by Archer and his supporters that Roman was ineffec-tual and divisive and should be discharged. Respondentspoint out that during the periodin excess'of a year thatRoman was working part time as an organizer and duringthe 6-month period that he workedfull time asan organizerno plants were organzied; no new units were added to theroster of the plants represented by the Respondent whereassinceRoman's discharge the Respondent has achieved bar-gaining rights at four additional plants. It may be that Romanwas ineffectual or it maybe that he spent more time politickingthan organizing to the detriment of his function. It is not possi-No 141.apparently did the same workas the business agents but were not carried on5BetterMonkey Grip,115 NLRB 1170, enfd. 243 F.2d 836 (C A. 5),Dal-the Respondent's rolls in that capacity For at least some part of the periodTex Optical Company, Inc.,131 NLRB 715, enfd. 310 F.2d 58 (CA 5)between the close of the Fedders' campaignand their election as officers,6 Thereis some questionwhat their position was prior to the election. Theythey returned to the shops from which they had been originally drawn. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDble to gainsay Respondent's assertion that a greater member-ship was necessary to justify a larger payroll. I cannot con-clude that the inference which the General Counsel asks meto draw can override the facts upon which Respondent's de-fense is based. Accordingly, without getting to the GeneralCounsel's somewhat esoteric theory of the violation, I findthat he has not carried his burden of supporting his theory withconvincing substantial evidence on the record as a whole andI shall therefore recommend that the complaint, insofar as italleges that the discharge of Roman violates Section 8(a)(1) ofthe Act, be dismissed.The AllegedCoercion of EmployeesThe GeneralCounsel contends that on two separateoccasions Respondent violated 8(a)(1) by a physicalassaulton Roman by Vice President DeJesus on December3, 1971,and by an attempted assault on Agustin Soto by DeJesus inthe late fall of 1970.The latter incident,former in time, asreportedby Soto,resulted from information that came toSoto at a union meeting which Soto did not attend.DeJesusstated that he was a parasite and a traitor like Angel Roman.Soto,who was a union member working in one of the shops,thereafter saw DeJesus in the shop,accosted him, and toldhim that DeJesus should call a union meeting so that Sotocould defend himself.According to Soto's testimony, De-Jesus pushed him and made as if to strike him. DeJesus'version was that in going through the shop he came acrossSoto who picked an argument with him and invited himoutside to fight.No blows were struck.Accordingto Soto,a number of fellow employees held off DeJesus.Accordingto DeJesus, no such thingtookplace but Soto invited De-Jesus outside to fight.The incident involving Roman took place at a dinnergiven by a Spanish-speaking group of labor representatives.Apparentlyall parties had been drinkingheavily. After thedinner some of the group went to a suite of rooms wherethey rehashed the events of the evening and congratulatedeach other on a successful banquet.During the course of theconversations,according to Roman,DeJesus came up tohim and struck him twicewithout provocation. AccordingtoDeJesus,he was standing near Roman and Romanshoved him and DeJesus shoved him back.It is difficult tocredit eitherstorybut it is a fair presumption that someincident took place between Roman and DeJesus.Unques-tionably,there were hard feelings between the two menresulting from the campaign and from Roman's continuingattempt to set aside the union election at which DeJesus waselected vice president.There is no evidence that any em-ployee represented by Respondent was present when thealtercation took place.The General Counsel argues that the assault againstRoman was an additional attempt to mterfere with his rightsto join with the employees represented by the Union andthat the event involving DeJesus and Soto stems from thesame clause and is part of the same pattern. With regard tothe Roman incident, I see no violation. I find, above, thatRoman's discharge was not violative. Accordingly, he wasnot an employee of Respondent nor was he a member ofRespondent at this time. No employee or member of theRespondent appears to have been nearby and it is difficultto see how any employee, either of Respondent or repre-sented by Respondent, could have been interfered with,coerced, or restrained by the assault if such there were.With regard to the Soto incident, I do not credit Sotoin his testimony that his own attitude throughout was peace-ful.On the contrary, I believe that he started an argumentwith DeJesus during the course of which one or the othersuggested to his opponent that they step outside and settleitwith fists. According to the testimony of Pedro Hernan-dez, who was the chief shop steward in that plant and wasaccompanying DeJesus, and whom I credit, the pugilisticsuggestion came from Soto rather than from DeJesus. TheGeneral Counsel has not carried his burden of proving thefacts upon which his allegation is predicated. Accordingly,Ido not reach the legal issue involved.Union elections are frequently hard fought and likepolitical election frequently generate more heat than light.Perhaps in the potimum society the participants in suchelectionswould proceed together in brotherly affectionwhen the issue was resolved. However, I do not believe thatwe have yet achieved the optimum society. In my opinion,the effects on employees of the actions complained of theGeneral Counsel in this case are not the effects on employ-ees that Congress had in mind when it passed Section 8(a)of the Act. Section 8(b) attempts to protect employees whoare members of labor organizations or have relations withlabor organizations from restraint and coercion by suchorganizations but the General Counsel's reasoning herein,if adopted by the Board, would put the Board in a positionof policing every manifestation of ill feeling between thewinners and the losers in union elections. With no more ofa mandate than Congress has seen fit to give the Board inthis regard, I conclude that it is not within the intention ofCongress that Section 8(a) should be used for this purpose.Having found that none of the unfair labor practicesalleged to have been committed are supported by the rec-ord, I shall recommend that the complaint be dismissed inits entirety.7 It appears that at least two employees were present at the banquet Thereis no evidence that they accompanied the society officers to the suite wherethe altercation took place.